PHILIPS, District Judge.
I dissent from the conclusion reached in the foregoing opinion in reversing the judgment as to the defendants other than the Ute Coal & Coke Company, for the reason that the verdict of not guilty as to them of the act of simple trespass is inclusive of the allegation of willful or malicious trespass. If they did not take, carry away, or appropriate the coal, as found by the jury, in my humble judgment, it requires too much of refinement for practical application to say that they participated in an act of wantonly or willfully taking, carrying away, or appropriating the same coal.